Mr. Presiding Justice Creighton delivered the opinion of the court. This was an action in case, in the Circuit Court of Williamson county, by appellee against appellant, to recover for a personal injury. Trial by jury. Verdict and judgment in favor of appellee for $425. On the evening of July 9, 1906, appellee was driving in a buggy along one of the public streets of the city of Marion, Illinois, when without any warning, one of appellant’s arc lamps, composed of metal and glass, weighing about sixty pounds and suspended about eighteen feet from the center of the street, fell upon his head cutting a deep gash on the side of his head near the top. The wound penetrated to the skull in at least one place, and the injury was quite a serious one. The second count of the declaration avers that appellant negligently failed to keep locked or otherwise safely secured the said arc lamp, and that by reason thereof appellee was injured. The third count avers that appellant carelessly and negligently failed to lock or otherwise safely secure its ropes by which its arc lamp in question was suspended, so that the same was caused to fall by the meddling and interference there-with of third parties (boys on the street), by reason whereof appellee was injured. No question is raised as to the due care and diligence on the part of appellee for his own safety, nor as to the amount of the damages recovered! The sole contention on the part of the counsel for appellant is, that the trial court erred in denying their motion to direct a verdict in favor of appellant. They contend that the evidence does not support the declaration, and that the negligence charged, if proven, was not the proximate cause of the injury. In this we cannot agree with counsel. We are of opinion that the evidence as disclosed in the record with the reasonable inferences deducible therefrom, conclusively proves appellee’s case, in every material respect. The judgment of the Circuit Court is affirmed. Affirmed.